DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 8 & 10-17 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Pub. 2009/0166881 to Balakrishnan et al. (from hereinafter Balakrishnan, prior art of record) in view of U.S. Pre-Grant Pub. 2017/0221891 to Chen et al. (from hereinafter Chen, prior art of record).
Regarding Claim 8, Balakrishnan teaches a semiconductor device (see Fig. 1 below), comprising:
a first inter-metal dielectric (IMD) layer (e.g. 106; see ¶ [0020-23]) on a substrate (e.g. 102; see ¶ [0019]);
a first metal interconnection (e.g. 110 and/or 111; see ¶ [0023]) in the first IMD layer (106);
a first spacer (e.g. 112; see ¶ [0024]) adjacent to one side (e.g. left of 110/111; see Fig. 1 below) of the first metal interconnection (110/111) and on the first IMD layer (106);
a second IMD layer (e.g. 114/116/124; see ¶ [0020-26]) on the first IMD layer (106), wherein the second IMD layer (114/116/124) comprises:
a first dielectric layer (114) covering the first spacer (112) and a top surface of the first metal interconnection (110/111),
a second dielectric layer (116) on the first dielectric layer (114); and
a third dielectric layer (124) on the second dielectric layer (116); and
e.g. 118 and/or 120; see ¶ [0026-27]) through the third dielectric layer (124; the examiner points out that Fig. 1 below shows “second metal interconnection” 118/120 at least partially penetrates vertically through the bottom surface of “third dielectric layer” 124 and extends appreciably further into and at least partially through 124), the second dielectric layer (116) and the first dielectric layer (114) to directly contact the first spacer (112) and the first metal interconnection (110/111; as illustrated in Fig. 1 below).

    PNG
    media_image1.png
    524
    537
    media_image1.png
    Greyscale

Balakrishnan may not explicitly teach the newly amended claim limitation of the second metal interconnection (118/120) completely through the third dielectric layer (124).
However, Chen does disclose a similar semiconductor device (see Fig. 18A below) which does unambiguously illustrate an analogous second metal interconnection (e.g. 88; see ¶ [0059]) completely through the third dielectric layer (90; see ¶ [0016, 31-33, & 56]), the second dielectric layer (70) and the first dielectric layer (72).
Chen further expounds (see ¶ [0063]) how the embodiment of Fig. 18A further undergoes typical CMOS processes to form “various features such as interconnect metal layers, dielectric layers, passivation layers, etc.”, as is well known in the art.

    PNG
    media_image2.png
    415
    559
    media_image2.png
    Greyscale


Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the second metal interconnection (118/120) completely through the third dielectric layer (124) of Balakrishnan, because Chen not only suggests (e.g. in Fig. 18A & ¶ [0063]) that this proposed modification to Balakrishnan would predictably and beneficially facilitate electrical interconnection with either adjacent or external devices, but Chen also demonstrates how this claimed metal interconnect configuration is an art-recognized equivalent structure used for the same purpose of electrically interconnecting various components of a semiconductor electronic device, which one skilled in the art would recognize as an obvious substitution for the second metal interconnection of Balakrishnan (see MPEP § 2144.06).

Regarding Claim 10, Balakrishnan and Chen teach the semiconductor device of claim 8, wherein the first dielectric layer (Chen 72) comprises silicon nitride (SiN; see Chen ¶ [0031] teaching “contact etch stop layer (CESL) 72 made by, for example, SiN”).

Regarding Claim 11, Balakrishnan and Chen teach the semiconductor device of claim 8, wherein the second dielectric layer (Chen 70) comprises silicon oxide (see Chen ¶ [0016 & 31] teaching that the dielectric layers 40/70/90 may comprise same materials including silicon oxide). 
Even assuming merely arguendo that Chen did not explicitly teach that second dielectric layer (Chen 70) comprises silicon oxide, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form second dielectric Chen 70) of Chen comprising silicon oxide, because Chen demonstrates (see Chen ¶ [0016]) that silicon oxide is an art-recognized equivalent insulating material used for the same purpose as an inter-metal dielectric. (See MPEP § 2144.06-07)  

Regarding Claim 12, Balakrishnan and Chen teach the semiconductor device of claim 8, wherein the third dielectric layer (Chen 90) comprises a low-k dielectric layer (see Chen ¶ [0016 & 31] teaching that the dielectric layers 40/70/90 may comprise same materials including low-k dielectrics).
Even assuming merely arguendo that Chen did not explicitly teach that third dielectric layer (Chen 90) comprises a low-k dielectric, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form third dielectric layer (Chen 90) of Chen comprising a low-k dielectric, because Chen demonstrates (see Chen ¶ [0016]) that low-k dielectrics are an art-recognized equivalent insulating material used for the same purpose as an inter-metal dielectric. (See MPEP § 2144.06-07)

Regarding Claim 13, Balakrishnan teaches the semiconductor device of claim 8, wherein the second metal interconnection (118/120) contacts the first spacer (112) and the first metal interconnection (110/111) directly (as illustrated in Fig. 1, reproduced above).

Regarding Claim 14, Balakrishnan teaches the semiconductor device of claim 8, wherein a sidewall of the second metal interconnection (118/120) is aligned with a sidewall of the first spacer (112; e.g. respective sidewalls of second metal interconnection 118/120 and first spacer 112 are aligned with each other where they contact first metal interconnection 110/111).

Regarding Claim 15, Balakrishnan teaches the semiconductor device of claim 8, further comprising a second spacer (additional 112) adjacent to another side (e.g. right side of 110/111 as shown in Fig. 1) of the first metal interconnection (110/111).

Regarding Claim 16, Balakrishnan teaches the semiconductor device of claim 15, wherein the first spacer (left-side 112) and the second spacer (right-side 112) are asymmetrical (as illustrated in Figs. 1 & 12; see ¶ [0040]).

Regarding Claim 17, Balakrishnan teaches the semiconductor device of claim 15, wherein a top surface of the first spacer (left-side 112) is lower than a top surface of the second spacer (right-side 112, as illustrated in Figs. 1 & 12; see ¶ [0040]).

Response to Arguments
Applicant’s arguments filed 02/28/2022 contend that Amended Claim 8 is not obvious in view of the examiner’s previously applied prior-art combination of Balakrishnan and Chen.  The examiner addresses each of applicant’s arguments below and explains why they are not persuasive.
I.  On page 7 of their instant Remarks, applicant states the following:

Therefore, it is rational to refer to the manufacturing process for the first metal interconnection 110/111 as taught in FIG. 6 to FIG. 8 of Balakrishnan to form the second metal interconnection 118/120, which may include the following processes:
forming the first dielectric layer 114 and a sacrificial layer (removed in later process to form the air gap 116);
forming the second metal interconnection 118/120 extending through the first dielectric layer 114 and a sacrificial layer;
forming the spacers 122 on the sacrificial layer and covering the top sidewall of the second metal interconnection 118/120;
removing the sacrificial layer to form the air gap 116; and
forming the third dielectric layer 124 on the air gap 116 and completely covering the second metal interconnection 118/120 and the spacers 122. 
It is impossible for the second metal interconnection 118/120 produced by the above processes to extend through the third dielectric layer 124 [emphasis examiner’s].  

First, the examiner unequivocally denies applicant’s assertion that “[i]t is impossible for the second metal interconnection 118/120 [see again Fig. 1 of Balakrishnan, reproduced below for convenience] produced by the above processes to extend through the third dielectric layer 124 [emphasis again examiner’s].”  One skilled in the art would readily understand (as does Balakrishnan in ¶ [0031]) that completely through the associated ILDs.
Therefore, contrary to applicant’s position, one of ordinary skill in the art would understand that it is not only entirely possible for Balakrishnan’s second metal interconnection 118/120 to extend through the third dielectric layer 124 – even if produced by the above processes – but that the suggested modification is also, in fact, a common and desirable feature that is regularly produced when patterning metal interconnections of a semiconductor device.

    PNG
    media_image1.png
    524
    537
    media_image1.png
    Greyscale

Second, although applicant ostensibly alleges that that one skilled in the art would be required to produce second metal interconnection 118/120 and ILDs 114/116/124 in the exact same fashion and configuration as the first metal interconnection 110/111 and ILDs 106/108, applicant fails to cite to any teaching of Balakrishnan that would support such a position.  In fact Balakrishnan actually contradicts applicant’s assertion and teaches a more flexible approach such that, “In embodiments the second ILD layer 114 and other ILD layers over air gaps 108 may actually appear differently and have a different shape [emphasis examiner’s; see ¶ 0037].”
	Consequently, applicant’s argument against obviousness is not persuasive.

II.  On page 8 of their instant Remarks, applicant states the following:
Furthermore, assuming arguendo that Balakrishnan has the need to electrically connect the second metal interconnection 118/120 with another upper interconnecting conductive feature, it would likely reproduce another conductive feature through the third dielectric layer 124 to electrically connect to the second metal interconnection 118/120 as the way the second metal interconnection 118/120 electrically connects to the first metal interconnection 110/111. An assumed diagram is shown below.

    PNG
    media_image3.png
    388
    578
    media_image3.png
    Greyscale

In response, even if applicant’s assertion were true (which the examiner denies) that connecting the second metal interconnection 118/120 with another upper interconnecting conductive feature (as previously motivated by secondary prior-art reference Chen) would likely involve another conductive feature through the third dielectric layer 124, applicant’s claimed recitation of a “second metal interconnection” is so broad as to encompass the multiple, distinct conductive features illustrated in their “assumed diagram” above.  In other words, nothing in the claimed language and plain meaning thereof as understood by one skilled in the art limits the “second metal interconnection” to a single monolithic interconnecting “conductive feature”, per applicant’s contention.  Instead, the examiner submits, the broadest reasonable interpretation of a “second metal interconnection” in light of the instant specification encompasses both a single, integrally formed conductive feature – as well as multiple, discrete conductive features.
Chen (see again Fig. 18A & ¶ [0063]), which is that modifying the second metal interconnection 118/120 of Balakrishnan to extend completely through the third ILD 124 would not only predictably and beneficially facilitate electrical interconnection with either adjacent or external devices – but also that Chen demonstrates how this claimed metal interconnect configuration is an art-recognized equivalent structure used for the same purpose of electrically interconnecting various components of a semiconductor electronic device (see MPEP § 2144.06).
Thus, applicant’s arguments against obviousness are again not persuasive.

III.  Finally, applicant argues the following (see again pg. 8):
According to the above, there is no reasonable motivation for one of ordinary skill in the art to modify Balakrishnan's second metal interconnection 118/120 to extend through the entire third dielectric layer 124 [emphasis examiner’s] for the interconnecting purpose because the way the second metal interconnection 118/120 connecting to the first metal interconnection 110/111 does not require the first metal interconnection 110/111 extending through the dielectric layer 114.
Again, applicant’s asserted lack of motivation to combine is not persuasive for the same reasons previously discussed above, which detailed how the proposed modification to the second metal interconnection 118/120 of Balakrishnan would Chen’s disclosure demonstrates how this claimed metal interconnect configuration merely involves an obvious substitution of art-recognized equivalent structures (see MPEP § 2144.06).
	As all of applicant’s arguments have been fully considered but found unpersuasive, the examiner hereby maintains that applicant’s instantly claimed invention is still obvious in view of the previously applied combination of prior-art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892